ORMOND, J.
We consider, that in accordance with the liberality which has always been extended towards proceedings before Justices of the Peace, by this Court, the warrant may be considered as sued out against the plaintiff and wife jointly, and that the statement follows the warrant. But the *138judgment being against the defendenl alone, cannot be sustained. The judgment must beagainst all who are parties.to the writ and declaration; and especially in a case like the present, where, if the judgment were properly rendered, in the event of the death of the husband, would survive against the wife, but as this judgment is rendered would survive against the representative of the husband.
Let the judgment be reversed and the cause remanded.